DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The examiner acknowledges that the amended claims set, and specifications corrects the issues noted by the previous office action of (3-28-2022). All of the previous 112(b) rejections and drawing objections have been withdrawn. Furthermore, the amendment removes the need to interpret the claim set under 112(f).
Applicant's arguments and remarks filed (7-28-2022) have been fully considered but they are not persuasive. 
Applicant argues…
SupplyHouse does not teach the feature of an expansion tool head shaped to limit an initial insertion distance.
Barnet merely describes inserting the mandrel fully into the conduit well beyond the groove in all illustrated embodiments. 
Applicant further argues that none of the other applied references make up for the deficiency of Barnet.
This is not found to be persuasive because…
As noted by the applicant in their remarks, SupplyHouse’s expansion tool head has a ribbed nozzle and tapered feature. Highlighting, that as seen in (0:30 – 0:40) the features of the expansion tool head are shaped such that they allow for and limit the (initial) insertion distances, with each progressive insertion going deeper in depth the previous insertion. 
As noted by Barnet on (Col. 6, lines 32-37)) teaches that as best shown in FIG. 2, the protrusion 103 contacts the outer end of the groove 105 also to limit inward movement of the swage 35. The groove 105 has an entry 111 adjacent the interior end of the swage 35 in order to allow insertion of the protrusion 103 into the groove 105. As such, the groove and protrusion of the swage, are understood to act as a limiting mechanism. Where the limiting mechanism of the swage is used to regulate the depth at which the swage infiltrates the plastic conduit prior to belling operations. 
This is unpersuasive because as explained above there was not found to be deficiency in SupplyHouse and/or Barnet.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly amended limitation found in claim 29, “…rotate circumferentially relative to the central axis.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 16-18, 20-22 & 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over SupplyHouse's YouTube Video (How to Make PEX Expansion Connections, hereinafter SupplyHouse) in view of L. Barnett (US-3,857,666, hereinafter Barnett)
Regarding claim 16 & 17, 	
A method for expanding an axial end of a pipe to accommodate reception of a fitting, the fitting having an abutment flange for positioning the axial end of the pipe on the fitting and a rib for making a sealed connection in which the rib is separated from the abutment flange by a pre-established distance, the method comprising: 
inserting a tip end of an expansion tool head into the axial end of the pipe, 
the expansion tool head including a set of jaws collectively shaped with respect to an opening of the pipe in order to limit an initial insertion distance of the tip end of the expansion tool head into the axial end of the pipe to an amount less than the pre-established distance between the abutment flange and rib; 
actuating the jaws with an actuator to move the jaws outward from a retracted position in which the jaws are positioned together with one another to an expanded position in which the jaws are separated from one another thereby expanding the axial end of the pipe.
Further comprising the steps of: actuating the jaws to move to the retracted position; further inserting the expansion tool head into an additional section of the pipe; and actuating the jaws to again move to the expanded position thereby expanding the additional section of the pipe at distance greater than the distance between the abutment flange and the rib of the fitting.
SupplyHouse teaches the following:
Noting, that while found in the preamble of the claims (0:10) shows the fitting of to be inserted, where the insert is shown to have an abutment flange (middle) at a preestablished distance from flanges (top portion). Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ31.
(0:35-0:40) shows the insertion of the tip end of the PEX expansion tool head into the axial end of the pipe
& 17a.) (0:35-0:40) teaches "then using the expander head that corresponds to the size of the tubing'·· with (0:40) showing the expansion tool heading being designed such that. it. limits the insertion distance of the tip end. Highlighting, that while the expansion tool may appear to be inserted a distance that may be longer than predetermined distance of the rib and flange in the first insertion, each progressive insertion goes to a deeper depth. Adding, as demonstrated with the multi-step insertion in (0:30-0:40), the insertion distance impacts the amount of tubing that is being expanded i.e. the further the expansion head is placed, the length of tube expanded will be increased. In addition, the depth of insertion will impact what portion of the mandrel contacts the inside tubing wall, i.e. flat or angled portion of mandrel, see (0:35-0:40) that shows the inside of the tubing contacting the mandrel at various points along the mandrel's contour. As such, the insertion depth is understood to impact the amount of tubing that is expanded and the position on the mandrel the inside tubing wall contacts. Accordingly, the case law for result effective variables may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Highlighting, the case law for relevance of structure in methods claims, it should be noted to be entitled to weight in method claims, the recited structural limitation therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
& 17a.) (0:40 -0:50) shows the actuating jaws move outward from a retracted position in which the jaws are positioned together to an expanded position in which the jaws are separated from one another thereby expanding the axial end of the pipe. 
Regarding Claim 16 & 17, SupplyHouse teaches a means for creating an expansion connection, that comprises implemented an expander tool, and PEX fittings into a PEX pipe. A half-inch PEX fitting will not fit into a half-inch pipe - the pipe needs to be expanded in order to insert the fitting. SupplyHouse is silent on details regarding the movement and actuating the jaws for the expander tool. In analogous art for an expandable insertable mandrel connected with conventional equipment for insertion within and withdrawal from the ends of the conduit, Barnet suggests details regarding the movement and actuating the jaws for the expander tool, and in this regard Barnet teaches the following:
& 17a.) (Col. 2 lines 55-62) teaches that the conically shaped bore 33 is provided for receiving a swage means, such as swage 35. The swage 35 is provided for expanding the plurality of pieces 27 radially outwardly to form the belled ends. As illustrated, the swage 35 is adapted to conformingly fit the first conically shaped bore 33 when fully seated thereinto for forming the belled end 13. Suitable forcing means 37 is provided for forcing the relative movement between the swage 35 and the pieces 27. Where the forcing means 37 acts as applicant’s actuator. 
(Col. 4, lines 53- End) teaches that to provide a smooth and continuous interior finish to the belled end 13, however, the author going on to state that it has been found it advisable to rotate the mandrel 25 through an angle a, FIG. 6. The angle a is slightly less than about 30 degrees. For example, I have found it necessary to rotate the expansible mandrel 25 through only about 26 to afford a smooth continuous interior surface on the belled end 13. If desired, the respective edge portion 71 may be slightly chamfered, or rounded, to assist in the rotation. In addition to or instead of the chamfering, the swage 35 may be withdrawn slightly to allow slight radially inward movement of the pieces 27 to assist in rotation through the angle a; and, then, again pushed in to expand the expansible mandrel 25 into its fully expanded position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and means for creating an expansion connection, that comprises implemented an expander tool, and PEX fittings into a PEX pipe. A half-inch PEX fitting will not fit into a half-inch pipe - the pipe needs to be expanded in order to insert the fitting of SupplyHouse. By utilizing an actuator as a means for moving jaws on an expanding tool, as taught by Barnet. Highlighting, implementation of an actuator as a means for moving jaws on an expanding tool provides a known means for providing movement between the expander tool and the pieces being expanded, (Col. 2, lines 61-63). Additionally, the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 18,
Wherein, when the jaws are in the retracted position, a first profile of a curved surface collectively defined by the jaws is larger than the opening of the pipe at a first axial position proximate to a base end and a second profileApplication No. 16/393,525Page 5 of 11 Response to March 28, 2019 Office ActionAttorney Docket No. 214547-9009-US02of the curved surface is smaller than the opening of the pipe at a second axial position proximate to the tip end.
SupplyHouse teaches the following:
(0:17) shows that the expansion tool jaws taper radially inward in the axial direction from the base end to the tip end in a continuous convex curve. Highlighting, that the curved surface found at the base of the jaws is larger opening of the pipe at a first axial position and the curved surface found at the tip end is smaller than the opening of the pipe, Adding, that (0:08) shows two different heads with different sizes for larger or smaller pipes. With (0:35-0:40} teaching "using the expander head that corresponds with the size of the tubing", As such, the size and dimensions of the mandrel implemented are understood to be impacted and dependent on the size and dimensions of tubing being expanding, Highlighting, it is understood that if the mandrel is too large, then it will not be able to be inserted into the tube, similar to fitting, with (0:10 – 0:15) teaching that "a half-inch Pro-PEX fitting will not fit into a half inch pipe.” As such, the case law for result effective variable may be recited regarding the dimension of the mandrel, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Alternately or in addition, the case law regarding the change of size may also be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Adding Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
Regarding claim 20,
Wherein a profile of a curved outer surface collectively defined by the jaws varies over an axial length of the jaws such that, when the jaws are in the expanded position, the curved outer surface of adjacent jaws are tangent to one another at a first axial position proximate to the base end and such that, when the jaws are in the retracted position, the curved outer surface of adjacent jaws are tangent to one another at a second axial position proximate to the tip end
SupplyHouse teaches the following:
As shown below and highlighted, the curved outer surface profile is defined by the jaws and varies over an axial length of the jaws (First figure, {0:1.7)), with the jaws in the expanded position, the curved outer surface of adjacent jaws are tangent to one another relative to the base (Second figure below (0:1.8)), and when the jaws are in the retracted position, the curved outer surface of adjacent jaws are tangent to one another at a second axial position proximate to the tip end (Third figure, (0:09). Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
Regarding claim 21,
Wherein the curved outer surface of the jaws tapers radially inward in the axial direction from the base end to the tip end in a continuous convex curve.
SupplyHouse teaches the following:
(0:17) shows that. the expansion tool jaws taper radially inward in the axial direction from the base end to the tip end in a continuous convex curve. Highlighting, the amount of distance between the straight line increases as you get closer to the tip of the expansion tools tip end. Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
Regarding claim 22,
Wherein the pipe is PEX pipe.
SupplyHouse teaches the following:
At (0:30) the pipe being augmented is labeled (PEX). With (0:25-0:30) noting that this tubing is “PEX tubing”.
Regarding claim 27,
A method for expanding an axial end of a pipe to accommodate reception of a fitting, the method comprising: 
inserting a tip end of an expansion tool head into the axial end of the pipe a first axial distance, 
wherein the expansion tool head includes a set of jaws and defines a central axis, and 
wherein each jaw includes a base end and 
a distal end opposite the base end; 
actuating the set of jaws with an actuator to move the set of jaws outward from a retracted position to an expanded position thereby expanding the axial end of the pipe, and 
wherein moving the jaws outward from the retracted position to the expanded position includes moving the base end of each jaw of the set of jaws a first radial distance away from a central axis, and 
moving the distal end of each jaw of the set of jaws a second radial distance from the central axis that is less than the first distance.
Supply House teaches the following:
(0:35-0:40) shows the insertion of the tip end of the PEX expansion tool head into the axial end of the pipe
(0:17-0:20) shows the expansion tool, that comprises a set of jaws and where the expansion tool’s jaws form a central axis.
(0:17-0:20) shows that the expansion tool’s jaws have a base that has a wide diameter than the distal end of the expansion tool.
(0:17-0:20) shows that the expansion tool’s jaws have a distal end opposite the base end, where the distal end is found to have the smaller diameter of the two.
(0:17-0:20) shows actuating the set of jaws with an actuator to move the set of jaws outward from a retracted position. (0:35-0:45) shows this taking place within the tube such that the tube is expanded.
(0:17-0:20) shows actuating the set of jaws includes moving the base end of each jaw of the set of jaws a first radial distance away from a central axis
(0:40 -0:50) shows the actuating jaws move outward from a retracted position in which the jaws are positioned together to an expanded position in which the jaws are separated from one another thereby expanding the axial end of the pipe.
Regarding claim 29,
Wherein actuating the set of jaws includes causing each jaw to both translate radially outwardly and rotate circumferentially relative to the central axis.
Supply House teaches the following:
(0:17-0:20) and perhaps best seen in (0:35-0:45) shows actuating the set of jaws with an actuator to move the set of jaws outward from a retracted position, while this is occurring the jaws also are found to rotate circumferentially relative to the central axis. 
Regarding claim 30,
Wherein actuating the set of jaws includes moving the distal ends of each jaw a second distance that is sufficient such that the distal ends are no longer in contact with each other
Supply House teaches the following:
(0:17-0:20) and (0:35-0:45) shows actuating the set of jaws such that the distal ends of the jaws are no longer in contact with each other.
Regarding claim 31,
A method of installing a fitting in a pipe having a first size, the method comprising: 
providing a fitting with a size corresponding to the first size of the pipe, 
the fitting having an abutment flange and a rib for making a sealed connection in which the rib, 
wherein the rib is separated from the abutment flange by a rib distance; 
providing an expansion tool head including a set of jaws sized to correspond with the first size of the axial pipe, the jaws defining a tip end; 
inserting the tip end of the expansion tool head into an axial end of the pipe, 
wherein the size of the jaws is configured to limit an initial insertion distance of the tip end into the axial end of the pipe to an amount less than the rib distance; 
actuating the jaws with an actuator to move the jaws outward from a retracted position to an expanded position thereby expanding the axial end of the pipe.  
Supply House teaches the following:
, b.) & c.) (0:10) shows the fitting of to be inserted, where the insert is shown to have an abutment flange (middle) at a preestablished distance from flanges (top portion). Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ31. (0:10 – 0:15) teaching that "a half-inch Pro-PEX fitting will not fit into a half inch pipe.”
e.) & f.) (0:35-0:40) teaches "then using the expander head that corresponds to the size of the tubing'·· with (0:40) showing the expansion tool heading being designed such that. it. limits the insertion distance of the tip end. Highlighting, that while the expansion tool may appear to be inserted a distance that may be longer than predetermined distance of the rib and flange in the first insertion, each progressive insertion goes to a deeper depth. Adding, as demonstrated with the multi-step insertion in (0:30-0:40), the insertion distance impacts the amount of tubing that is being expanded i.e. the further the expansion head is placed, the length of tube expanded will be increased. In addition, the depth of insertion will impact what portion of the mandrel contacts the inside tubing wall, i.e. flat or angled portion of mandrel, see (0:35-0:40) that shows the inside of the tubing contacting the mandrel at various points along the mandrel's contour. As such, the insertion depth is understood to impact the amount of tubing that is expanded and the position on the mandrel the inside tubing wall contacts. Accordingly, the case law for result effective variables may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Highlighting, the case law for relevance of structure in methods claims, it should be noted to be entitled to weight in method claims, the recited structural limitation therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
Regarding Claim 31, SupplyHouse teaches a means for creating an expansion connection, that comprises implemented an expander tool, and PEX fittings into a PEX pipe. A half-inch PEX fitting will not fit into a half-inch pipe - the pipe needs to be expanded in order to insert the fitting. SupplyHouse is silent on details regarding the movement and actuating the jaws for the expander tool. In analogous art for an expandable insertable mandrel connected with conventional equipment for insertion within and withdrawal from the ends of the conduit, Barnet suggests details regarding the movement and actuating the jaws for the expander tool, and in this regard Barnet teaches the following:
(Col. 2 lines 55-62) teaches that the conically shaped bore 33 is provided for receiving a swage means, such as swage 35. The swage 35 is provided for expanding the plurality of pieces 27 radially outwardly to form the belled ends. As illustrated, the swage 35 is adapted to conformingly fit the first conically shaped bore 33 when fully seated thereinto for forming the belled end 13. Suitable forcing means 37 is provided for forcing the relative movement between the swage 35 and the pieces 27. Where the forcing means 37 acts as applicant’s actuator. 
(Col. 4, lines 53- End) teaches that to provide a smooth and continuous interior finish to the belled end 13, however, the author going on to state that it has been found it advisable to rotate the mandrel 25 through an angle a, FIG. 6. The angle a is slightly less than about 30 degrees. For example, I have found it necessary to rotate the expansible mandrel 25 through only about 26 to afford a smooth continuous interior surface on the belled end 13. If desired, the respective edge portion 71 may be slightly chamfered, or rounded, to assist in the rotation. In addition to or instead of the chamfering, the swage 35 may be withdrawn slightly to allow slight radially inward movement of the pieces 27 to assist in rotation through the angle a; and, then, again pushed in to expand the expansible mandrel 25 into its fully expanded position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and means for creating an expansion connection, that comprises implemented an expander tool, and PEX fittings into a PEX pipe. A half-inch PEX fitting will not fit into a half-inch pipe - the pipe needs to be expanded in order to insert the fitting of SupplyHouse. By utilizing an actuator as a means for moving jaws on an expanding tool, as taught by Barnet. Highlighting, implementation of an actuator as a means for moving jaws on an expanding tool provides a known means for providing movement between the expander tool and the pieces being expanded, (Col. 2, lines 61-63). Additionally, the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 32-33,
Further comprising inserting the tip end into the expansion tool a second time, and wherein the tip end is inserted a second insertion distance that is greater than the rib distance.  
Further comprising actuating the jaws a second time to move the jaws outward from a retracted position in which the jaws are positioned together with one another to an expanded position in which the jaws are separated from one another thereby expanding the axial end of the pipe.  
SupplyHouse teaches the following:
(0:38-0:45) shows a sequence of multiple insertions of the tip including a subsequent insertion distance that is greater than the rib distance. Adding, that during the subsequent insertions the jaws are actuated a second time to move the jaws outward from a retracted position to an expanded position in which the jaws are separated from one another.
Regarding claim 34, 
Wherein each jaw of the set of jaws includes a base end and a distal end opposite the base end, and 
wherein actuating the jaws with an actuator includes expanding the base end of each jaw a first distance from a central axis and expanding the distal end of each jaw a second distance from a central axis that is less than the first distance.
SupplyHouse teaches the following:
& b.) (0:40 -0:50) shows jaws comprising a base end and a distal end opposite the base end. Where the actuating jaws are moved outward from a retracted position in which the jaws are positioned together to an expanded position in which the jaws are separated from one another thereby expanding the axial end of the pipe. Recalling, from (0:30-0:40), the insertion distance impacts the amount of tubing that is being expanded i.e. the further the expansion head is placed, the length of tube expanded will be increased. In addition, the depth of insertion will impact what portion of the mandrel contacts the inside tubing wall, i.e. flat or angled portion of mandrel, see (0:35-0:40) that shows the inside of the tubing contacting the mandrel at various points along the mandrel's contour. As such, the insertion depth is understood to impact the amount of tubing that is expanded and the position on the mandrel the inside tubing wall contacts. Accordingly, the case law for result effective variables may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Highlighting, the case law for relevance of structure in methods claims, it should be noted to be entitled to weight in method claims, the recited structural limitation therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
B.) Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SupplyHouse in view of Barnett and in further view of Lindner et al. (US-2012/0,181,727, hereinafter Lindner)
Regarding claim 19,
Wherein the jaws each have a set of angularly-extending teeth interdigitating with the teeth of circumferentially adjacent jaws.
SupplyHouse teaches the following: 
As shown at {0:09) various size heads are shown for the expander head. Each of these heads corresponding to a different size tube opening. Where the expander heads all comprise teeth interdigitating with the teeth of circumferentially adjacent jaws. One of these teeth is lighted. Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. Alternatively, and/or in addition to, Linder teaches a device for expanding plastic pipes, especially those made of crosslinked polyolefins, including crosslinked polyethylene, ([0004]). The tool for expanding the pipe comprising a expandable mandrel that has a plurality of projections and recesses disposed in a joint region and arranged in an alternating manner with each other along the axis and at least partial Iv extending into the area of the free end. This is best seen in (Fig. 1). Highlighting, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
C.) Claim(s) 16-18, 20-21, 25, & 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over L. Barnett in view of SupplyHouse
Regarding claim 16 & 17, 	
A method for expanding an axial end of a pipe to accommodate reception of a fitting, the fitting having an abutment flange for positioning the axial end of the pipe on the fitting and a rib for making a sealed connection in which the rib is separated from the abutment flange by a pre-established distance, the method comprising: 
inserting a tip end of an expansion tool head into the axial end of the pipe, 
the expansion tool head including a set of jaws collectively shaped with respect to an opening of the pipe in order to limit an initial insertion distance of the tip end of the expansion tool head into the axial end of the pipe to an amount less than the pre-established distance between the abutment flange and rib; 
actuating the jaws with an actuator to move the jaws outward from a retracted position in which the jaws are positioned together with one another to an expanded position in which the jaws are separated from one another thereby expanding the axial end of the pipe.
Further comprising the steps of: actuating the jaws to move to the retracted position; further inserting the expansion tool head into an additional section of the pipe; and actuating the jaws to again move to the expanded position thereby expanding the additional section of the pipe at distance greater than the distance between the abutment flange and the rib of the fitting.
Barnett teaches the following:
(Fig. 10) shows the base of the expandable mandrel to be inserted into the pipe
(Col. 2, liens 46~52) teaches that the invention comprises an improvement in the apparatus ll wherein the mandrel 25 is expansible, or expandable. The expandable mandrel 25 comprises a plurality of at least three pieces 27; and a mounting means 29 holding the plurality of pieces 27 assembled and adapted for allowing radially outward expansion of the pieces 27.
& 17a.) (Col. 2 lines 55-62} teaches that the conically shaped bore 33 is provided for receiving a swage means, such as swage 35. The swage 35 is provided for expanding the plurality of pieces 27 radially outwardly to form the belled ends. As illustrated, the swage 35 is adapted to conformingly fit the first conically shaped bore 33 when fully seated thereinto for forming the belled end 13. Suitable forcing means 37. is provided for forcing the relative movement between the swage 35 and the pieces 27. Where the forcing means 37 acts as applicant’s actuator.
(Col. 4, lines 53- End) teaches that to provide a smooth and continuous interior finish to the belled end 13, however, the author going on to state that it has been found it advisable to rotate the mandrel 25 through an angle a, FIG. 6. The angle a is slightly less than about 30 degrees. For example, I have found it necessary to rotate the expansible mandrel 25 through only about 26 to afford a smooth continuous interior surface on the belled end 13. If desired, the respective edge portion 71 may be slightly chamfered, or rounded, to assist in the rotation. In addition to or instead of the chamfering, the swage 35 may be withdrawn slightly to allow slight radially inward movement of the pieces 27 to assist in rotation through the angle a; and, then, again pushed in to expand the expansible mandrel 25 into its fully expanded position.
Regarding Claim 16 & 17, Barnett teaches a means for inserting an insertable mandrel into a conduit for expanding an end of the conduit to thereby bell said end to have a predetermined set of internal dimensions for receiving therewith due to the belling. Barnett is silent on details regarding the initial insertion distance. In analogous art for creating an expansion in a pipe, the process comprises implementing an expander tool that is inserted into one end of the pipe, allowing for the placing of fittings into a pipe, SupplyHouse suggests details regarding the initial insertion distance, and in this regard SupplyHouse teaches the following:
& 17a.) (0:35-0:40) teaches "then using the expander head that corresponds to the size of the tubing'·· with (0:40) showing the expansion tool heading being designed such that. it. limits the insertion distance of the tip end. Highlighting, that while the expansion tool may appear to be inserted a distance that may be longer than predetermined distance of the rib and flange in the first insertion, each progressive insertion goes to a deeper depth. Adding, as demonstrated with the multi-step insertion in (0:30-0:40), the insertion distance impacts the amount of tubing that is being expanded i.e. the further the expansion head is placed, the length of tube expanded will be increased. In addition, the depth of insertion will impact what portion of the mandrel contacts the inside tubing wall, i.e. flat or angled portion of mandrel, see (0:35-0:40) that shows the inside of the tubing contacting the mandrel at various points along the mandrel's contour. As such, the insertion depth is understood to impact the amount of tubing that is expanded and the position on the mandrel the inside tubing wall contacts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and means for inserting an insertable mandrel into a conduit for expanding an end of the conduit to thereby bell said end to have a predetermined set of internal dimensions for receiving therewith due to the belling of Barnett. By utilizing an expansion tool head that provides a means for limiting the initial insertion distance of the expander tool into the pipe, as taught by SupplyHouse. Highlighting, implementation of an expansion tool head that provides a means for limiting the initial insertion distance of the expander tool into the pipe provides a means for tailoring the amount of insertion distance utilized and thus the amount of tubing impacted that is being expanded i.e. the further the expansion head is placed, the length of tube expanded will be increased, (0:30-0:40). Accordingly, the case law for result effective variables may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Highlighting, the case law for relevance of structure in methods claims, it should be noted to be entitled to weight in method claims, the recited structural limitation therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. Additionally, and/or alternatively, the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 18,
Wherein, when the jaws are in the retracted position, a first profile of a curved surface collectively defined by the jaws is larger than the opening of the pipe at a first axial position proximate to a base end and a second profileApplication No. 16/393,525Page 5 of 11 Response to March 28, 2019 Office Action Attorney Docket No. 214547-9009-US02 of the curved surface is smaller than the opening of the pipe at a second axial position proximate to the tip end.
Barnett teaches the following:
(Fig. 1) shows the mandrel to have one shape in particular, the pieces 27 have a slope that comprise a curved surface profile that are large than the tip portions. (Fig. 10) showing a second mandrel having a different shape, the pieces are shown to have a large bore with an interior surface that comprise a first profile of a curved surface that is larger than the curved surface at the tip surface. Highlighting, the case law for relevance of structure in method claims. It should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
Regarding claim 21,
Wherein the curved outer surface of the jaws tapers radially inward in the axial direction from the base end to the tip end in a continuous convex curve.
Barnett teaches the following:
As show in {Fig. l) the curved out.er surface of the jaws tapers radially inward in the axial direction from the base end to the tip end in a continuous convex curve. Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. Alternately or in addition, the case law regarding the change of change of shape may be recited, where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et al., 3 USPQ 23.
Regarding claim 25,
When the jaws are actuated, each of the jaws are displaced radially outward relative to a central axis at their respective base ends while the tip ends remain in contact with one another,
Barnett teaches the following:
As shown between (Fig. 1) and (Fig. 2) as the interior mandrel (swage} is moved forward to the first portion to expand, it will be the base portion of the mandrel followed by the tip portion. With (Col. 2, lines 1-2) teaching that (Fig. 5) is a partial cross-sectional view of the embodiments of FIGS. 1 and 2 with the swage partially inserted within the collapsible mandrel. With (Col. 2, lines 4-5) teaching that (Fig. 6) is a partial cross-sectional view of the embodiments of FIGS. 1 and 2 with the mandrel fully inserted. With (Col. 4, lines 50-57) teaching that as the pieces 27 are initially expanded outwardly, there is a tendency for the respective edge portions 71 to expand the wall of the conduit 21 outwardly at this portion first to help in avoiding inwardly sagging walls at the discontinuities 67. To provide a smooth and continuous interior finish to the belled end 13, however, I have found it advisable to rotate the mandrel 25 through an angle a, FIG. 6. As such, it is understood that as the conically shaped mandrel enters, the initial portion of the expandable mandrel pieces 27 begin to enlarge, causing wall of the conduit to unevenly expand. As such, it is understood that the leading portion of the mandrel is not expanding and thus remains touching as depicted in (Fig. 5). (Col. 4, lines 32-48) teaches that the shape of the inner mandrel/rod (swage) has an impact the opening of the expanded mandrel fin portions. Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. Alternately or in addition, the case law regarding the change of change of size may be recited, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. Alternately or in addition, the case law regarding the change of change of shape may be recited, where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et al., 3 USPQ 23.
Regarding claim 27,
A method for expanding an axial end of a pipe to accommodate reception of a fitting, the method comprising: 
inserting a tip end of an expansion tool head into the axial end of the pipe a first axial distance, 
wherein the expansion tool head includes a set of jaws and defines a central axis, and 
wherein each jaw includes a base end and 
a distal end opposite the base end; 
actuating the set of jaws with an actuator to move the set of jaws outward from a retracted position to an expanded position thereby expanding the axial end of the pipe, and 
wherein moving the jaws outward from the retracted position to the expanded position includes moving the base end of each jaw of the set of jaws a first radial distance away from a central axis, and 
moving the distal end of each jaw of the set of jaws a second radial distance from the central axis that is less than the first distance.
Barnett teaches the following:
(Fig. 10) shows the base of the expandable mandrel to be inserted into the pipe
(Claim 5) teaches that herein said mounting means comprises respective parallelogram linkages such that said pieces retain their same relative orientation parallel to their central longitudinal axis as they are moved radially inwardly and outwardly.
(Col. 10, lines 38-40) teaches a bifurcated end 57 for the pivotally mounted pieces 27. Where the bifurcated end acts as applicant’s base.
(Col. 4, lines 33-35) teaches that as illustrated, the pieces 27 have an annular ridge 63 disposed peripherally thereof for forming a groove 65, FIG. 2, for receiving a seal means. Where the annular ridge 63 is found at a distal end opposite the base end.
(Col. 5, lines 4-6) teaches that the swage 35 is slidable longitudinally of shaft 53 in FIGS. 1 and 2. The swage 35 is forced inwardly by tubular shaft 77 for expanding the pieces 27.
(Col. 2, lines 46-52) teaches that the invention comprises an improvement in the apparatus ll wherein the mandrel 25 is expansible, or expandable. The expandable mandrel 25 comprises a plurality of at least three pieces 27; and a mounting means 29 holding the plurality of pieces 27 assembled and adapted for allowing radially outward expansion of the pieces 27.
(Col. 4, lines 53- End) teaches that to provide a smooth and continuous interior finish to the belled end 13, however, the author going on to state that it has been found it advisable to rotate the mandrel 25 through an angle a, FIG. 6. The angle a is slightly less than about 30 degrees. For example, I have found it necessary to rotate the expansible mandrel 25 through only about 26 to afford a smooth continuous interior surface on the belled end 13. If desired, the respective edge portion 71 may be slightly chamfered, or rounded, to assist in the rotation. In addition to or instead of the chamfering, the swage 35 may be withdrawn slightly to allow slight radially inward movement of the pieces 27 to assist in rotation through the angle a; and, then, again pushed in to expand the expansible mandrel 25 into its fully expanded position.
Regarding claim 28,
Wherein when the set of jaws are actuated, the base end of each jaw is displaced radially outward relative to the central axis while the distal end of each jaw remains in contact with each other.
Barnett teaches the following:
As shown between (Fig. 1) and (Fig. 2) as the interior mandrel (swage} is moved forward to the first portion to expand, it will be the base portion of the mandrel followed by the tip portion. With (Col. 2, lines 1-2) teaching that (Fig. 5) is a partial cross-sectional view of the embodiments of FIGS. 1 and 2 with the swage partially inserted within the collapsible mandrel. With (Col. 2, lines 4-5) teaching that (Fig. 6) is a partial cross-sectional view of the embodiments of FIGS. 1 and 2 with the mandrel fully inserted. With (Col. 4, lines 50-57) teaching that as the pieces 27 are initially expanded outwardly, there is a tendency for the respective edge portions 71 to expand the wall of the conduit 21 outwardly at this portion first to help in avoiding inwardly sagging walls at the discontinuities 67. To provide a smooth and continuous interior finish to the belled end 13, however, I have found it advisable to rotate the mandrel 25 through an angle a, FIG. 6. As such, it is understood that as the conically shaped mandrel enters, the initial portion of the expandable mandrel pieces 27 begin to enlarge, causing wall of the conduit to unevenly expand. As such, it is understood that the leading portion of the mandrel is not expanding and thus remains touching as depicted in (Fig. 5). (Col. 4, lines 32-48) teaches that the shape of the inner mandrel/rod (swage) has an impact the opening of the expanded mandrel fin portions. Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. Alternately or in addition, the case law regarding the change of change of size may be recited, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. Alternately or in addition, the case law regarding the change of change of shape may be recited, where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et al., 3 USPQ 23.
Regarding claim 29-30,
Wherein actuating the set of jaws includes causing each jaw to both translate radially outwardly and rotate circumferentially relative to the central axis.
Wherein actuating the set of jaws includes moving the distal ends of each jaw a second distance that is sufficient such that the distal ends are no longer in contact with each other
Barnett teaches the following:
(Col. 4, lines 54-68) teaches that to provide a smooth and continuous interior finish to the belled end 13, however, I have found it advisable to rotate the mandrel 25 through an angle a, FIG. 6. The angle a is slightly less than about 30 degrees For example, I have found it necessary to rotate the expansible mandrel 25 through only about 26 to afford a smooth continuous interior surface on the belled end 13. If desired, the respective edge portion 71 may be slightly chamfered, or rounded, to assist in the rotation. In addition to or instead of the chamfering, the swage 35 may be withdrawn slightly to allow slight radially inward movement of the pieces 27 to assist in rotation through the angle a; and, then, again pushed in to expand the expansible mandrel 25 into its fully expanded position.
Regarding claim 28,
Wherein when the set of jaws are actuated, the base end of each jaw is displaced radially outward relative to the central axis while the distal end of each jaw remains in contact with each other.
Barnett teaches the following:
As shown between (Fig. 1) and (Fig. 2) as the interior mandrel (swage} is moved forward to the first portion to expand, it will be the base portion of the mandrel followed by the tip portion. With (Col. 2, lines 1-2) teaching that (Fig. 5) is a partial cross-sectional view of the embodiments of FIGS. 1 and 2 with the swage partially inserted within the collapsible mandrel. With (Col. 2, lines 4-5) teaching that (Fig. 6) is a partial cross-sectional view of the embodiments of FIGS. 1 and 2 with the mandrel fully inserted. With (Col. 4, lines 50-57) teaching that as the pieces 27 are initially expanded outwardly, there is a tendency for the respective edge portions 71 to expand the wall of the conduit 21 outwardly at this portion first to help in avoiding inwardly sagging walls at the discontinuities 67. To provide a smooth and continuous interior finish to the belled end 13, however, I have found it advisable to rotate the mandrel 25 through an angle a, FIG. 6. As such, it is understood that as the conically shaped mandrel enters, the initial portion of the expandable mandrel pieces 27 begin to enlarge, causing wall of the conduit to unevenly expand. As such, it is understood that the leading portion of the mandrel is not expanding and thus remains touching as depicted in (Fig. 5). (Col. 4, lines 32-48) teaches that the shape of the inner mandrel/rod (swage) has an impact the opening of the expanded mandrel fin portions. Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. Alternately or in addition, the case law regarding the change of change of size may be recited, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. Alternately or in addition, the case law regarding the change of change of shape may be recited, where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et al., 3 USPQ 23.
Regarding claim 29-30,
Wherein actuating the set of jaws includes causing each jaw to both translate radially outwardly and rotate circumferentially relative to the central axis.
Wherein actuating the set of jaws includes moving the distal ends of each jaw a second distance that is sufficient such that the distal ends are no longer in contact with each other
Barnett teaches the following:
(Col. 4, lines 54-68) teaches that to provide a smooth and continuous interior finish to the belled end 13, however, I have found it advisable to rotate the mandrel 25 through an angle a, FIG. 6. The angle a is slightly less than about 30 degrees For example, I have found it necessary to rotate the expansible mandrel 25 through only about 26 to afford a smooth continuous interior surface on the belled end 13. If desired, the respective edge portion 71 may be slightly chamfered, or rounded, to assist in the rotation. In addition to or instead of the chamfering, the swage 35 may be withdrawn slightly to allow slight radially inward movement of the pieces 27 to assist in rotation through the angle a; and, then, again pushed in to expand the expansible mandrel 25 into its fully expanded position.
D.) Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over L. Barnett in view of SupplyHouse and/or alternatively in further view of Lindner
Regarding claim 19,
Wherein the jaws each have a set of angularly-extending teeth interdigitating with the teeth of circumferentially adjacent jaws,
Barnett teaches the following:
(Col. 6, lines 15-18) teaches that. the illustrated retraction means 41 for effecting this radially inward retraction of the pieces 27 comprises radially extending protrusion 1.03, FIGS. l-3, that engages a similarly shaped groove in the swage 35. As illustrated more clearly in the cross-sectional view of FIG. 3, the radially inwardly extending protrusion 103 is L-shaped in cross section such that its shoulder 107 engages the second shoulder 109 defining the L-shaped groove 105. Highlighting, the case law for relevance of structure in method claims, it. should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. Alternately or in addition, the case law regarding the change of change of shape may be recited, where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et al., 3 USPQ 23.
Alternatively, and/or in addition to, Linder teaches a device for expanding plastic pipes, especially those made of crosslinked polyolefins, including crosslinked polyethylene, ([0004]). The tool for expanding the pipe comprising a expandable mandrel that has a plurality of projections and recesses disposed in a joint region and arranged in an alternating manner with each other along the axis and at least partially extending into the area of the free end" This is best seen in (Fig. 1}. Highlighting, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
                                                                      Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741